DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities.  Claim 1 appears to have a typographical error on line 16.  The word "un" should be spelled as "in".  Appropriate correction is required.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 3,888,2736
Douglas
United States Patent 6,591,201
Hyde
United States Patent 9,116,082
Haywood et al.
Admitted Prior Art
The Applicant

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hyde.
With regard to claims 1 and 7 Hyde discloses that it is known to provide system for testing one or more fluid control devices.   The fluid control device can include a gas lift valve.  The system includes a pressure vessel (reference item 56) that is configured to hold the fluid control device.  Coupled to the pressure vessel are upstream and downstream pressure transducers (reference item 60 and 68) as well as a differential pressure transducer (reference item 64).  These pressure transducers will generate an outputs indicative of a pressure within the pressure vessel.  A pump/compressor (reference item 22) is fluidically coupled to the inlet of the pressure vessel.  The system has a first downstream valve (reference item 40 or 48) connected to an outlet of the pressure vessel.  These downstream valves must have a first actuator to allow the valve to open and close.  Hyde states:
Control and set valve assemblies 40 and 48 permit precise control of, and alternative paths for, exhaust of fluid to the atmosphere at exhausts 166 or 164, respectively.
The system has several controllers including a valve controller (reference item 170).  The pump/compressor is operated via a remote controller (reference item 316).  As seen in at least figure 1 the pressure transducers are coupled to a signal conditioner (reference item 50) which is, in turn, connected to the valve controller.  In one example Hyde teaches the testing of a gas lift valve as seen and described with reference to figure 12.  The test uses a series of stepped, decreasing pressures (reference item 630) to test the gas lift valve.
FIG. 12 shows data for an IPO-GLV that has been tested using a series of short duration, declining strength, periodic energy pulses. The key test criteria are: (a) IPO-GLV; (b) upstream closed-to-the-atmosphere and downstream open-to-the-atmosphere test; (c) maximum volume 0.011328 cubic meters (0.4 cubic feet); (d) upstream reservoir pressure 7,272 kPa (1040 psig) and downstream reservoir pressure not applicable; (e) upstream IPO-GLV pressure 5,169 kPa (735 psig) and downstream IPO-GLV pressure 101.3 kPa (0.0 psig); (f) initial fluid flow rate 0.0 cubic meters per second (0.0 cubic feet per second); (g) upstream pipes closed-to-the-atmosphere and downstream pipes open-to-the-atmosphere; (h) multiple energy pulse input function; (i) first pulse delay 0.35 seconds from start of test, pulse duration 0.2 seconds, and pulse period 0.4 seconds; j) upstream IPO-GLV set valve at 35 percent open; (k) test duration 9.0 seconds; (l) no data events; (m) time-dependent data presentation; and, (n) computed CFN flow rate.
Each step is maintained for a predetermined time.
	With regard to claims 2, 10, and 11 Hyde discloses that the downstream valves will be operated based on the information from the pressure transducers in order to obtain the stepped pressure decreases.
	With regard to claim 3 Hyde discloses that the system has upstream valves (reference item 32, 34, or 36).  These upstream valves must have separate, respective actuators to allow the valves to open and close.  
	With regard to claim 4 Hyde discloses that the system has a second downstream valve (reference item 44).  This downstream valve is inline with one of the first downstream valves (reference item 40) and will have a separate actuator to allow the valve to open and close.  
	With regard to claim 5 Hyde discloses that the actuators for the downstream valves (reference item 40 and 44) will be operated based on the information from the pressure transducers in order to obtain the stepped pressure decreases.  For example, the stepped pressures will be reduced by either opening the first downstream valve (reference item 40) to direct the pressurized fluid to atmosphere or by opening the second downstream valve to direct the pressurized fluid to a storage vessel (reference item 46).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Hyde in view of the admitted prior art and Haywood et al.
With regard to claims 6 an 9 Hyde teaches the claimed system and method for testing gas lift valves.  Furthermore, known gas lift valves have seals.  See, for example, Douglas which teaches a gas lift valve having a seal (reference item 9).  This valve, in particular, will be subjected to variable pressure in order to control the degree to which the slots (reference item 20) are opened or closed.  Furthermore, the applicant's admitted prior art include that it is known to test gas lift valves prior to use.  See page 3 (lines 7-12):
When utilizing gas lift, it is desirable to test the gas lift valves prior to their insertion in a string of production tubing. Such testing is sometimes referred to as aging. During this process, the valves are disposed in a pressure vessel that pressurizes and depressurizes the gas lift valves to, among other things, flex the bellows. The inventors have recognized that rapid decompression during this process can damage various seals in the gas lift valves and in some instances the bellows of such valves.
Finally, Haywood et al. teach that materials can be selected based on their expected operating environment.  See column 11 (lines 7-19).
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hyde with the teachings of Douglas, the admitted prior art, and Haywood et al. in order to develop and/or utilize material information for the predicable benefit of testing/aging gas lift valves using information regarding their ratings for certain operating conditions.
	With regard to claim 8 official notice is hereby taken that on of ordinary skill in weathering/aging processes know to cyclically repeat a process in order to test materials/devices.  This is typically performed to understand how the material or the devices perform over time.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856